Citation Nr: 1724068	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to December 1967. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

A January 2006 rating decision granted service connection for tinnitus.

In March 2006, the Veteran testified during a hearing at the RO before a Veterans Law Judge who no longer works for the Board.  In June 2012, the Veteran testified during a second hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In a June 2006 decision, the Board denied the Veteran's claim of service connection for bilateral hearing loss.

The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board to provide a more adequate statement of its reasons and bases (11/26/08 VBMS Remand BVA or CAVC, page 1). 

In an August 2012 decision, the Board denied the Veteran's claim of service connection for bilateral hearing loss.

The Veteran appealed the Board's August 2012 decision to the Court.  In a November 2013 Joint Motion for Remand (JMR), the appellant and the VA General Counsel agreed that a new VA examination was needed (12/19/13 VBMS CAVC Decision, page 7).  The Court vacated the Board's August 2012 decision and remanded the matter for further action consistent with the JMR.   A copy of the Court's Order is in the claims file.  Id. at 6.

In July 2014, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further development.

In an April 2016 decision, the Board denied the Veteran's claim of service connection for bilateral hearing loss.

The Veteran appealed the Board's April 2016 decision to the Court.  In that litigation, in a November 2016 JMR, the VA General Counsel and appellant agreed remand was warranted as the October 2014 VA medical opinion and March 2015 addendum failed to address specific July 2014 Board remand instructions (11/07/16 VBMS CAVC Decision, page 2).  In a November 2016 Order, the Court vacated the Board's April 2016 decision and remanded the matter to the Board for further action consistent with the JMR.  Id. at 8.

The Board notes that a July 2015 RO rating decision, in pertinent part, granted service connection for diabetic neuropathy that was assigned an initial 60 percent rating from May 27, 2015; and granted increased ratings for peripheral neuropathy of the femoral nerve of the left and right lower extremities, assigned 20 percent ratings, peripheral neuropathy and carpal tunnel syndrome (CTS) of the right upper extremity, assigned a 40 percent rating, peripheral neuropathy and CTS of the left upper extremity, assigned a 30 percent rating, peripheral neuropathy of the sciatic nerve of the left and right lower extremities, assigned 20 percent ratings, posttraumatic stress disorder (PTSD), assigned a 70 percent rating, and a TDIU, all from January 31, 2015.  In July 2016, the Veteran submitted a timely notice of disagreement (NOD) as to the assigned ratings and effective dates for his disabilities and the effective date of his TDIU (7/1/16 VBMS Notice of Disagreement).  The Board declines limited jurisdiction of these issues at this time as the July 2016 NOD has been logged into Veterans Benefits Management System (VBMS) and Veterans Appeals Control and Locater System (VACOLS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In November 2016, the parties agreed that, in its July 2014 remand, the Board requested a VA examiner to "[p]lease provide [a] rationale beyond noting that the Veteran did not show signs of hearing loss in service.  Please address whether his hearing loss could have developed after service or whether his hearing loss could have been so slight as to not have been detected during service" (emphasis in the original).

In an October 2014 VA medical opinion, an examiner endorsed "functional impact," but could not further describe the impact because "[t]he service medical records were not available for review.  Once examiner is given access to the [V]eteran's file, a review of this claim is warranted" (10/21/14 VBMS C&P Exam, page 4).

In a March 2015 addendum, the examiner noted that the Veteran's service medical records had been reviewed. The examiner opined that the Veteran did not suffer from hearing loss at military exit and stated that "[t]hreshold examination upon separation did not meet the VA criteria for service connection, even after the [V]eteran was exposed to acoustic trauma" (3/17/15 VBMS C&P Exam, page 1).  She concluded that "[t]here is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss."  Id.

In the November 2016 JMR, the parties agreed that remand was warranted because the October 2014 VA medical opinion and March 2015 addendum do not substantially comply with the July 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("A remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (finding that a VA examiner's response to questions in a Board remand order "inadequately addresses the questions posed to her and that the Board should have ensured compliance with its previous remand order by obtaining a medical opinion that addressed the remand order")

Thus, a new VA opinion is warranted.

In March 2017, the Veteran's attorney submitted research articles regarding the long-term effects of noise damage on ear pathology (3/7/17 VBMS Correspondence (multiple sets).  The attorney asserted that the studies discussed a connection between acoustic trauma and nerve damage that worsened over time (3/7/17 VBMS Correspondence (1st set), page 3).  The articles include "Aging of Noise Exposed Ears", Fernandez, et al., J Neurosci. May 13, 2015 35(19): 7509-7520; "Auditory function in normal-hearing, noise-exposed human ears", Greta C. Stamper, Ph.D. and Tiffany A. Johnson, Ph.D, Ear Hear. 2015; 36 (2): 172-184; "Acceleration of Age-Related Hearing Loss By Early Noise Exposure: Evidence of Misspent Youth", Sharon G. Kujawa and M. Charles Liberman, J Neurosci. 2006 February 15; 26(7): 2115-2123; "Aging After Noise Exposure: Acceleration of Cochlear Synaptopathy in 'Recovered Ears'", Fernandez, et. al., J Neurosci. 2015 May 13; 35(19): 7509-7520; and, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss", Kujawa & Liberman. J Neurosci. 2009 November 11; 29(45): 14077-14085 (3/7/17 VBMS Correspondence (multiple sets).  On remand, the VA medical opinion should discuss this medical research.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to a VA physician with expertise in diagnosing hearing disorders (an ear, nose, and throat (ENT) specialist) to determine if current bilateral hearing disability is related to service.  An examination conducted by a medical professional other than a physician is not acceptable.  The examiner is advised that the Board concedes that the Veteran was exposed to acoustic trauma in service.  The examiner should answer the following questions: 

a. is it at least as likely as not that the Veteran's hearing loss disorder was incurred in or aggravated by active service or is otherwise related to active service?

b. Reasons should be provided for all opinions rendered.

i. In rendering an opinion, please provide a rationale beyond noting that the Veteran did not show signs of hearing loss in service.  Please address whether his hearing loss could have developed after service or whether his hearing loss could have been so slight as to not have been detected during service.  Again, the Board concedes that the Veteran was exposed to acoustic trauma in service.

ii. In rendering an opinion, the examiner should review and address the medical research articles submitted by the Veteran  on March 7, 2017 (3/7/17 VBMS Correspondence) regarding the connection between acoustic trauma and nerve damage that worsened over time.

c. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

d. The absence of evidence of treatment a hearing disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

2. Thereafter, readjudicate the issue on appeal.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




